Citation Nr: 1449057	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a disability rating in excess of 10 percent for hepatitis B.

5.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  An April 2007 rating decision increased the evaluation of the Veteran's hepatitis B to 10 percent effective November 2006.  A September 2007 rating decision declined to reopen the Veteran's claim of entitlement to service connection for bipolar disorder; a statement of the case later reopened the Veteran's claim and denied it on the merits.  A July 2009 rating decision granted service connection for pes planus and assigned an initial 10 percent evaluation effective March 2009.  A November 2009 rating decision denied service connection for a back disability.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to service connection for all psychiatric diagnoses raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed March 1998 rating decision denied the Veteran's claim of entitlement to service connection for bipolar disorder.

2.  The evidence received since the March 1998 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

3.  The weight of the evidence is against a finding that a back disability either began during or was otherwise caused by the Veteran's military service or was caused or aggravated by his service-connected pes planus disability.

4.  The Veteran's hepatitis B has not been manifested by daily or more frequent fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks during any 12-month period.

5.  The Veteran's bilateral pes planus has been manifested by no more than moderate symptoms; neither severe nor pronounced bilateral pes planus  has been shown.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying the Veteran's claim of entitlement to service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received and the Veteran's previously denied claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).
3.  A back disability is not the result of, nor was it aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for a disability rating in excess of 10 percent for hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7345 (2014).

5.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated January 2007 and March 2009 provided all appropriate notification.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private and VA medical records have been obtained and reviewed in connection with this appeal; as have the Veteran's service treatment records.  

The Veteran was provided with a VA examination and opinion addressing his spine in October 2009; with VA examinations addressing his hepatitis B in February 2007, December 2008, October 2009, and November 2010; and with VA examinations addressing his pes planus in May 2009 and January 2011.  

In June 2014, the Veteran's representative argued that the Veteran's hepatitis B examinations were inadequate because they did not consider whether the Veteran experienced flare-ups of symptoms that were productive of daily fatigue, malaise, vomiting, and nausea.  The Veteran's representative did not identify any specifically examination as inadequate, nor did he point to any medical records in support of this contention, and as noted below, the medical evidence of record does not support such findings.  Furthermore, even conceding that the Veteran experiences such symptoms, these symptoms alone are not consistent with a higher rating under the diagnostic code applicable to hepatitis B.  Ordering an additional examination on the basis of the representative's statement alone would serve no useful purpose and would simply result in additional delay in the adjudication of the Veteran's claim.  

The Veteran's representative similarly argued that the Veteran's pes planus examinations were inadequate because they did not consider that the Veteran experiences flare-ups of symptoms that are productive of swelling, pain, and pronation.  The Board's analysis below concedes that the Veteran experiences such symptoms.  Ordering an additional examination on the basis of the representative's statement alone would serve no useful purpose and would simply result in additional delay for the Veteran.  

In sum, the Board finds that the VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the evidence of record.  The examination reports also contain sufficient evidence upon which a well-informed decision may be made.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In February 2011, the Veteran requested a hearing before a member of the Board; however, in June 2014, he withdrew his request for a hearing.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability was last finally denied in a March 1998 rating decision.  While the Board acknowledges that the Veteran submitted a statement in March 1998 addressing the March 1998 rating decision, the Veteran explicitly stated that he was not seeking "any kind of money or compensation."  Accordingly, the RO did not accept the Veteran's March 1998 communication as a notice of disagreement, and in April 1998, it informed the Veteran of the sort of evidence that the Veteran needed to submit to continue his claim.  Upon review of this evidence, the Board agrees that the Veteran's March 1998 statement did not constitute a notice of disagreement, and it finds that the March 1998 rating decision is final.  38 C.F.R. § 3.156(b), (c) (2014).  That decision found that the evidence did not demonstrate that the Veteran had an acquired psychiatric disability that was related to his military service.  

Since the March 1998 rating decision, additional evidence has been submitted, including a September 2008 statement from Dr. G.S. that the Veteran's service-connected hepatitis B "aggravates" his bipolar disorder in that limits the medications that can be taken to treat his bipolar disorder.  

Of note, the term "aggravated" refers to a permanent worsening of the underlying condition.  As such, it is unclear how the underlying psychiatric condition itself worsened, rather than it simply not being treated.

Nevertheless, this evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate that the Veteran had a current disability that was related to his military service.  The newly-submitted evidence concerns the relationship between the Veteran's acquired psychiatric disability and a service-connected disability, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection

The Veteran has a back disability that he believes is secondary to his service-connected pes planus disability.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In March 2009, the Veteran asserted that being forced to do extra PT in service and his pes planus contributed to his "sciatica."  The medical evidence confirms the presence of a current back disability.  For example, in October 2009, a VA examiner diagnosed the Veteran with degenerative disc disease L5-S1 and mild generalized degenerative changes localized to T12-L1.  The Veteran is service-connected for pes planus.  

The primary contention from the Veteran appears to be that his pes planus caused his back disability.  However, to the extent that his statements are taken to suggest direct service connection, that issue will also be addressed.  Therefore, the questions that remain are whether the Veteran's back disability was the result of service, or whether his pes planus caused or aggravated his diagnosed back disability.    

Turning first to the issue of direct service connection, the Veteran has made vague insinuations that his back disability is the result of PT in service, although again his primary contention is that his pes planus caused his back disability.  However, service treatment records do not show any actual back disability in service.  It is noted that on medical history surveys completed in April 1991 and March 1992, the Veteran specifically denied having ever experienced any recurrent back pain.  Of note, the Veteran identified a number of medical conditions on the second survey, suggesting that if he had experienced back pain he would have reported it.  The Veteran's separation physical found his spine to be normal on physical examination.

Following service, the Veteran filed for service connection in 1997 for several issues not involving his back, and his back claim was not received until 2009, more than 15 years after separation.  Additionally, when the Veteran eventually filed a back claim it was framed as a secondary claim.

A back disability was also not diagnosed for a number of years after service.

As described, the evidence of record does not show back complaints or a back injury in service, and there is no record suggesting that the Veteran experienced back problems continuously from service to the present.  Likewise no medical professional appears to have suggested that the Veteran's back disability is the direct result of his military service.  

To the extent that the Veteran's statements are taken to assert direct service connection, he lacks the medical expertise to determine the etiology of his back disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As such, service connection on a direct basis is denied.

Turning to the question of secondary service connection, the Veteran underwent a VA examination in October 2009 to assess the etiology of his back disability.  After examining the Veteran and reviewing his claims file, the examiner opined that the Veteran's back disability was not caused by, the result of, or aggravated by, the Veteran's service-connected pes planus.  The examiner explained that while the cause of lumbar degenerative disc disease was unknown, there were several theories that cite a traumatically induced acute annular tear as the inciting pathologic event; while other theories suggested that the degeneration of the disk was a natural part of aging.  The examiner ultimately found that degenerative disc disease was most likely multifactorial in causation, involving multiple risk factors that had been noted in a medical literature review, such as age, obesity, genetics, environmental (such as long hours bending over working as a lab technician), inflammatory, or trauma.  The examiner also observed that the Veteran's pes planus was mild with no pronation.  Ultimately, the examiner found that the Veteran's lumbar degenerative disc disease was more likely attributable to the risk factors listed above than to his service connected disabilities pes planus. 

To the extent that the Veteran believes that his back disability is related to his service-connected pes planus disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a back disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's back disability is related to his service-connected pes planus disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions.  The evidence does not support the finding of a nexus, or connection, between the Veteran's back disability and his service-connected pes planus disability.

As such, service connection for the Veteran's back disability is denied on both direct and secondary bases.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Increased Rating for Hepatitis B

In November 2006, the Veteran filed a claim seeking a compensable rating for hepatitis B.  In an April 2007 rating decision, a 10 percent rating was assigned under 38 C.F.R. § 7345.  The Veteran appealed the rating that was assigned.
 
Certain diseases of the digestive system, particularly those occurring in the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to separate disability evaluations without violating the rule against pyramiding.  38 C.F.R. § 4.113 (2014).  Specifically, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2014).

In the instant case, the Veteran's hepatitis B has been awarded a 10 percent evaluation under Diagnostic Code 7345, which applies to chronic liver disease without cirrhosis, including hepatitis B.  A 10 percent rating under Diagnostic Code 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly.

A 100 percent rating requires near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2014).

To clarify these criteria, the Board notes that "anorexia" is the lack or loss of the appetite for food.  Dorland's Illustrated Medical Dictionary 97 (31st ed. 2007).  "Hepatomegaly" is enlargement of the liver.  Id. At 857.  An "incapacitating episode" is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345, Note 2 (2014).  "Minor weight loss" is a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).   "Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.

Turning to the facts in this case, the Veteran underwent a VA examination in February 2007.  The Veteran did not report a history of hospitalization or surgery for his condition, and he had not experienced any incapacitating episodes of liver disease in the previous 12-month period.  There were no extra-hepatic manifestations of liver disease.  The Veteran complained of daily fatigue, and intermittent nausea, vomiting, and right upper quadrant pain, but denied experiencing malaise, anorexia, or weight loss.  Physical examination revealed no evidence of malnutrition, the Veteran's abdominal examination was normal, and no other signs of liver disease were noted.  In July 2008, the Veteran weighed 278.5 pounds.  The Veteran had no organomegaly, masses, or tenderness.  

The Veteran underwent an additional VA examination in December 2008.  The Veteran reported having no history of treatment for hepatitis B.  The Veteran denied a history of hospitalization or surgery.  The Veteran reported experiencing symptoms including fever, headache, fatigue, malaise, exhaustion, excessive sweating, diarrhea, jaundice, and weight gain.  The Veteran weighed 280 pounds, which represented a 20 percent gain relative to the Veteran's baseline weight.  It was noted that hepatitis B was present but was not currently active, and no signs of jaundice were noted.  The Veteran's liver was normal to palpation, and mild tenderness of the right lower quadrant was noted.  The examiner noted that the Veteran's hepatitis B would affect his usual daily activities as a result of weakness, fatigue, and lack of stamina, with a mild effect on shopping, traveling, bathing, dressing, and grooming, a moderate effect on chores and recreation, and a severe effect on exercise.

In March 2009, the Veteran weighed 278.7 pounds.  The Veteran had no organomegaly, masses, or tenderness.  

The Veteran underwent an additional VA examination in October 2009 at which he denied receiving any treatment for his hepatitis B.  The Veteran indicated that his current treatment was "avoid[ing] what irritates it," and his response to treatment had been good without side effects.  The examiner noted the condition had been stable.   The Veteran denied having experienced any incapacitating episodes of liver disease in the last 12-month period.  The Veteran indicated that he experienced intermittent fatigue, malaise, nausea, vomiting, and right upper quadrant pain.  The Veteran specifically denied experiencing anorexia or weight loss.  The Veteran weighed 278 pounds, which did not represent a change from his baseline weight, and no malnutrition was noted.  Abdominal examination was normal, with normal liver size and consistency.  The Veteran complained of mild tenderness in the right upper quadrant of the abdomen.  No other signs of liver disease were noted.  The examiner noted that the Veteran's hepatitis B would affect his usual daily activities, with a mild effect on exercise and recreation, and a moderate effect on traveling.

In December 2009, the Veteran's spouse called a VA clinician to report that his hepatitis had flared up.  The Veteran had apparently experienced an episode with vomiting, diarrhea, weakness, and an inability to get out of bed.  The Veteran felt better as of the time of his wife's telephone call.  In a later December 2009 record, the Veteran weighed 289 pounds.  The Veteran had no organomegaly, masses, or tenderness.  

In March 2010, the Veteran's spouse called a VA clinician to report that his hepatitis had flared up.  The Veteran had experienced lethargy and diarrhea over the past two days.  In a separate March 2010 record, the Veteran weighed 276 pounds.  No hepatosplenomegaly or masses were noted.  

In June 2010, the Veteran weighed 281 pounds.  In July 2010, the Veteran weighed 285 pounds.  In September 2010, the Veteran weighed 282 pounds.  

At a November 2010 VA examination, the examiner noted that the most recent examination by hepatology/gastroenterology found no evidence of chronically active hepatitis or liver disease.  The Veteran stated that his liver disease had been asymptomatic for more than a year.  The Veteran did not report a history of hospitalization or surgery for his condition, and he had not experienced any incapacitating episodes of liver disease in the last 12-month period.  The Veteran weighed 294 pounds, and there was no evidence of malnutrition.  Abdominal examination was normal, and there were no other signs of liver disease.  The examiner noted that the Veteran's hepatitis B was clinical asymptomatic without diagnostic or clinical evidence of decompensation or chronically active disease.  The most recent diagnostics confirmed that the Veteran had hepatitis immunity only.

In March 2011, the Veteran weighed 293 pounds, and the Veteran had no hepatosplenomegaly or masses.  In April 2011, the Veteran weighed 289.4 pounds.  In July 2011, it was noted that the Veteran had active hepatitis B.  In October 2012, the Veteran weighed 289 pounds.  No hepatosplenomegaly or masses were noted.  In March 2013, the Veteran weighed 274 pounds.  No hepatosplenomegaly or masses were noted.  

Turning to an application of the law to the facts in the instant case, a rating in excess of 10 percent requires either: a) daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or b) incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  The Board notes that the symptoms listed under a) are conjunctive in nature.  In other words, the Veteran must exhibit daily fatigue, malaise, and anorexia, and the presence of these three symptoms must require dietary restriction or continuous medication.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).

The Board finds that these symptoms have not been met or exceeded during this period.  As described in the reviews of the medical evidence above, while the Veteran subjectively complained of fatigue or malaise on a few occasions, there is no evidence that his condition resulted in anorexia.  To the contrary, the Veteran's appetite was unaffected, and his weight generally increased throughout the period on appeal, until a March 2013 record in which the Veteran's weight had decreased by 15 pounds after the Veteran tried to lose weight.  Furthermore the Veteran's disability was not found to require dietary restriction for treatment.  Moreover, many of the requisite symptoms were found to be at most intermittent.  The Veteran is accordingly not entitled to a disability rating in excess of 10 percent under the symptoms listed under a) above.

With regard to incapacitating episodes, the Board observes that the Veteran's wife made two phone calls in December 2009 and March 2010 and described flare-ups of hepatitis B symptoms.  However, these appeared to be at most acute symptoms, as for example, after one call the Veteran was noted to be improving a day later.  As such, these two phone calls are not taken as establishing sufficient severity or chronicity to be considered to be incapacitating episodes of hepatitis B.  As noted, an "incapacitating episode" is a term of art in VA parlance, and therefore conveys more than simply an increase in symptomatology. 

Moreover, clinicians did not confirm that these episodes were related to hepatitis, however, and in November 2010, a clinician found no evidence of chronically active hepatitis.  The Veteran also denied experiencing any incapacitating episodes of liver disease during the past 12-month period on several occasions.  In sum, the Board finds that the evidence of record does not support a finding that the Veteran experienced incapacitating episodes (as defined for VA purposes) of at least 2 weeks during any 12-month period during the period on appeal.  The Veteran is accordingly not entitled to a disability rating in excess of 10 percent under the symptoms listed under b) above.

Accordingly, a schedular rating in excess of 10 percent for hepatitis B is denied.

Increased Rating for Pes Planus

In a February 2009 rating decision, service connection was granted for pes planus with a 10 percent rating assigned under Diagnostic Code 5276.  The Veteran asserted in his notice of disagreement that he was forced to work on his feet for twelve hours at a time, and that his feet were in constant pain. 
 
Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2014).  The Veteran's bilateral foot disability is currently rated under Diagnostic Code 5276, which is applicable to pes planus.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

Diagnostic Code 5284 applies to other foot injuries, with a 10 percent evaluation applying to moderate injuries, a 20 percent evaluation applying to moderately severe injuries, and a 30 percent evaluation applying to severe injuries.  

Words such as "moderate," "severe," "pronounced," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes do not apply.  Likewise, the evidence of record does not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (Tarsal, or metatarsal bones, malunion of, or nonunion of) do not apply.  

Turning to the medical evidence of record, the Veteran underwent a VA examination in May 2009 at which he complained of pain, redness, and lack of endurance in his left foot, and he complained of pain, swelling, heat, redness, stiffness, fatigability, and lack of endurance in his right foot.  The Veteran experienced daily flare-ups of his symptoms that usually lasted less than one day.  Prolonged or quick walking exacerbated his symptoms.  The Veteran was able to stand for 45 minutes to one hour, and he could walk less than one-quarter mile.  The Veteran wore an orthotic insert to treat his flat feet, and these orthotics were of fair efficacy.

Physical examination of the left foot revealed no evidence of painful motion, instability, or weakness.  Evidence of swelling (with trace edema from the lower leg to foot), tenderness, and abnormal weight-bearing (with callosities and an unusual shoe wear pattern) were noted.  Physical examination of the right foot revealed no evidence of instability or weakness.  Evidence of painful motion, swelling (with trace edema from the lower leg to foot), tenderness, and abnormal weight-bearing (with callosities and an unusual shoe wear pattern) were noted.  

Bilaterally there was a mild reddish appearance across the dorsal foot.  Achilles alignment was normal with no forefoot malalignment.  There was no midfoot malalignment, and no pronation was noted.  An arch was present on non-weight-bearing, but not on weight-bearing.  There was no pain on manipulation.  No varus/valgus angulation of the os calcis was noted in relationship to the long axis of the tibia or fibula.  No heel valgus was noted.  The weight bearing line was over the great toe.  The examiner diagnosed the Veteran with mild bilateral pes planus.

The Veteran underwent a VA examination of his feet in January 2011.  The Veteran described a burning sensation in the arches of his feet that was exacerbated by prolonged standing.  The Veteran did not receive treatment for his pes planus.  The examiner noted that rest, elevation, and medications were all partially effective at relieving the Veteran's symptoms.  The Veteran also received foot massages and wore orthotic inserts.  The Veteran complained of pain, swelling, redness, fatigability, and a lack of endurance in the arches of the feet.  The Veteran denied experiencing heat, stiffness, weakness, or other symptoms.  The Veteran stated that he experienced flare-ups of symptoms weekly or more often, with each flare-up lasting up to two days.  Prolonged standing and walking exacerbated the symptoms, but there was no additional limitation of the feet during an acute flare-up.  

Physical examination revealed no objective evidence of painful motion, swelling, instability, or weakness.  Tenderness in the arch and abnormal weight bearing (in the form of an unusual shoe-wear pattern) were observed.  The Achilles alignment was normal; no forefoot or midfoot malalignment was noted.  Mild pronation was noted.  An arch was present on non weight-bearing, but no arch was present with weight-bearing.  No varus/valgus angulation of the os calcis was noted in relationship to the long axis of the tibia or fibula.  No heel valgus was noted.  The weight bearing line was over the great toe.  

Turning now to an application of the pertinent regulations to the facts in this case, the Board finds that a disability evaluation in excess of the currently-assigned 10 percent evaluation is not available to the Veteran.  A 30 percent evaluation of pes planus contemplates a "severe" condition, and a 50 percent evaluation contemplates a "pronounced" condition; the Board finds that the Veteran's symptoms do not approximate the criteria associated with these greater ratings.

The Board observes that no clinician has characterized the Veteran's pes planus as "severe" or "pronounced" in nature.  To the contrary, in 2009, a VA examiner indicated that the Veteran's condition was mild.  The January 2011 examiner did not characterize the severity of the Veteran's condition, but he noted that the Veteran could stand for up to 30 minutes and walk up to 3 miles.  These notations, the Board finds, are inconsistent with a finding that the Veteran's pes planus is severe or pronounced in nature.  The Board must additionally observe that the Veteran has not sought medical treatment for his pes planus.  Such a lack of ongoing care for this condition is inconsistent with a finding that the Veteran experiences symptoms of pes planus that are severe or pronounced in nature.

Furthermore, at no time has the Veteran shown objective evidence of a "marked" deformity; instead, no pronation was shown in 2009, and only a mild pronation was noted at the time of his January 2011 examination.  These findings are inconsistent with the marked deformity that is associated with ratings for pes planus of 30 percent or greater.

The Board acknowledges the Veteran's contention that he experiences pain in his feet as a result of his pes planus, and does not wish to minimize the impact of this pain.  However, it is noted that pain is specifically contemplated by the Veteran's current 10 percent evaluation for "moderate" pes planus.  After all, with no symptomatology the disability would not be found to be moderate, and pain appears to be the predominant symptom.  The Board finds that while the Veteran has demonstrated pain-for example, the May 2009 examiner found objective evidence of pain in the Veteran's right foot-the record is not otherwise consistent with a finding that the Veteran suffered from the severity of pain that would be associated with a 30 percent rating or greater for pes planus.  The May 2009 examiner was unable to find objective evidence of pain in the Veteran's left foot, and the January 2011 examiner was unable to find objective evidence of pain bilaterally.  Furthermore, again, the Board must note that the Veteran has not sought medical treatment for the pain associated with his pes planus, which the Board finds to be inconsistent with a finding that the Veteran's pes planus is severe or pronounced in degree.  

The Board acknowledges that the Veteran has demonstrated the presence of characteristic callosities and swelling in both his May 2009 and January 2011 VA examinations.  Despite the presence of these symptoms, the Board does not find that the Veteran has presented an overall symptom picture that more closely resembles a 30 percent evaluation than the current 10 percent evaluation.  The Veteran has not shown the extreme tenderness of plantar surfaces of the feet, or the marked inward displacement and severe spasm of the tendo achillis on manipulation that is associated with a 50 percent evaluation of pes planus.  The Veteran's Achilles was normally aligned at the VA examinations without evidence of spasm.  In sum, the Board finds that the symptoms associated with the Veteran's pes planus are, at most, moderate in severity.

Similarly, a rating in excess of the currently-assigned 10 percent rating is unavailable to the Veteran under Diagnostic Code 5284, because the Board has found that the Veteran's symptom picture is of no more than moderate severity.  

In considering this Diagnostic Code, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his pes planus disability causes him to experience significant pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  The Veteran indicated that he was on his feet for twelve hours per day, without missing any time from work in a number of years. 

As described, a schedular rating in excess of 10 percent for bilateral pes planus is denied.

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's hepatitis B or pes planus that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with both of the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding his hepatitis B focus mostly on gastrointestinal symptoms such as nausea and other symptoms such as fatigue.  The Veteran's complaints regarding his pes planus focus most on painful movement.  The Board finds that such manifestations of the Veteran's hepatitis B and pes planus disability are fully contemplated by the rating schedule, which addresses pain, gastrointestinal symptoms, fatigue, and nausea.  The Board finds that there are no additional symptoms of the Veteran's hepatitis B or pes planus disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

Moreover, even if it was concluded that the schedular rating criteria did not adequately describe the Veteran's symptomatology, the fact remains that he has not been hospitalized for his hepatitis B or for his pes planus, and neither is considered to have caused marked interference with employment, as the Veteran's wife acknowledged that he had not missed a day in five years.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due solely to either his hepatitis B or his pes planus.  In February 2007, February 2008, December 2008, October 2009, and January 2011, the Veteran was employed full-time as a lab clinician.  The Veteran even asserted in November 2009 that he did not miss work.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

The claim for service connection for an acquired psychiatric disability is reopened, and the appeal is allowed to this extent only.

Service connection for a back disability is denied.

A disability rating in excess of 10 percent for hepatitis B is denied.

A disability rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

A remand of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is necessary.  The Veteran primarily claims that his service-connected hepatitis B has aggravated his acquired psychiatric condition.  

The Veteran has been provided with two psychiatric examinations in connection with this appeal, neither one of which is found to be adequate for rating purposes.  In February 2009, a VA examiner found that the Veteran did not suffer from bipolar disorder, and the examiner accordingly declined to opine regarding the relationship between the Veteran's bipolar disorder and his hepatitis B.  The examiner did not offer an opinion regarding the relationship, if any, between the adjustment disorder that the examiner diagnosed and the Veteran's hepatitis B.  This examination is therefore inadequate for the purpose of rendering a decision in this appeal.

In November 2010, a VA examiner diagnosed the Veteran with adjustment disorder and personality disorder NOS with borderline, narcissistic, antisocial, and paranoid features.  The examiner opined that the Veteran's psychiatric diagnoses were not caused or aggravated by the Veteran's service-connected hepatitis B.  The examiner did not, however, provide a rationale for this opinion.  This examination is therefore inadequate for the purpose of rendering a decision in this appeal.

Additionally, as discussed in the new and material section of the decision, the Veteran's private doctor suggested that his bipolar disorder was aggravated by his hepatitis B in that the Veteran was unable to properly medicate the bipolar disorder on account of his hepatitis B.  However, this opinion does not explain how the underlying psychiatric disorder materially worsened.

As such, an additional examination is needed to assess the etiology of the Veteran's acquired psychiatric conditions, to include bipolar disorder, bipolar II disorder, adjustment disorder, and personality disorders.  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a psychiatric examination.   The examiner should:

a)  Diagnose any Axis I psychiatric disability that has been present during the course of the Veteran's appeal, to include bipolar disorder, adjustment disorder, and all other applicable diagnoses.

b)  For each diagnosed acquired psychiatric disability, opine whether it is at least as likely as not (that is, a 50 percent probability or greater) that such acquired psychiatric disability either began during or was otherwise caused by his military service. 

c)  For each diagnosed acquired psychiatric disability, opine whether it is at least as likely as not (that is, a 50 percent probability or greater) that such acquired psychiatric disability has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected hepatitis B.  In so doing, the examiner should address the September 2008 letter from Dr. Skaggs suggesting that the Veteran's bipolar disorder was aggravated by his service connected hepatitis B.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


